Motion to relieve counsel denied in all respects, without prejudice to an application for reargument of the appeal if so advised. This application, received by the court after determination of the appeal, is for the relief of counsel and for permission to submit a brief by the Inmate Defense League — apparently an informal group of prisoners in the same institution in which the defendant is confined. The presentation by the assigned counsel was, in our opinion, entirely adequate, and no basis has been shown for the relief requested. However, if the defendant feels that additional points should be submitted, he may, if so advised, apply for reargument. Concur — Markewich, J. P., Nunez, Kupferman, Steuer and Tilzer, JJ.